Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 510 as described in paragraph 99 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations indicate, “reactivate the reception function of the touch input on the display … while inactivating the reception function of the touch input on the display” is indefinite because the reception function of the touch input on the display cannot be active and inactive at the same time. For the purposes of examination, the Office will simply interpret the claim limitations “wherein the processor is further configured to reactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or higher than a predetermined illumination while inactivating the reception function of the touch input on the display” as “wherein the processor is further configured to reactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or higher than a predetermined illumination”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Pub. No.: US 2016/0366273 A1) in view of Lee et al. (Pub. No.: US 2019/0244560 A1) hereinafter referred to as Lee.
With respect to Claim 1, Kobayashi teaches an electronic device (fig. 1, item 10: mobile phone; ¶36) comprising: a housing (fig. 1, item 12; ¶24) including a first surface (fig. 1, front of item 10 having items 18, 24, 26, 14, 16, 20, and 22a) and a second surface (fig. 1, opposite side of the first surface = back of mobile phone) facing the first surface; a display (fig. 1, item 14; ¶24) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 1,item 24; ¶27); an illuminance sensor (fig. 1, item 26; ¶27); and a processor (fig. 2, item 30; ¶36) connected to the display and the illuminance sensor operatively, wherein the processor is configured to: activate the display and the illuminance sensor in response to an occurrence of an event (¶62; ¶63, incoming call = event), measure an illumination of an area in which the electronic device is disposed using the illuminance sensor (¶63), identify characteristics of an input generated on the display by an external object (¶63, characteristics of an input = detected touch input), and determine whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (fig. 6; ¶63, “while the mobile phone 10 is put in the pocket, the pop-up 76 is displayed even when any position of the touch panel 16 is touched, and the vibration notification process is performed. In other words, the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket”; ¶72, “the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”).
Kobayashi does not mention a proximity sensor disposed between the display and the second surface.
Lee teaches an electronic device (fig. 6, item 100: portable electronic device; ¶31) comprising: a housing (fig. 2, item 13; ¶24) including a first surface (fig. 2, item 14 facing item 11 and 12 = first surface; ¶24) and a second surface (fig. 2, bottom of item 13 facing item 16) facing the first surface; a display (fig. 2, items 11 and 12; ¶25) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 2, item 15: optical module comprises item 154 of fig. 9; ¶25; ¶34) disposed between the display and the second surface; an illuminance sensor (fig. 2, item 15: optical module comprises item 156 of fig. 9; ¶25; ¶34); and a processor (fig. 9, item 17; ¶34) connected to the display and the illuminance sensor operatively (fig. 9).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kobayashi, such that the proximity sensor is disposed between the display and the second surface, as taught by Lee, so as to minimize a bezel region and provide a design alternative.
With respect to Claim 5, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to display, on the display, an indicator indicating that the reception function of the touch input on the display is inactivated in response to inactivating of the reception function of the touch input on the display (fig. 6; ¶63, pop-up 76 = indicator).
Claim 6, claim 5 is incorporated, Kobayashi teaches wherein the indicator comprises an area for activating the reception function of the touch input on the display (fig. 6, items 70 and 72; ¶72).
With respect to Claim 7, claim 6 is incorporated, Kobayashi teaches wherein the processor is further configured to maintain the inactivation of the reception function of the touch input on a remaining area except for the area for activating the reception function of the touch input on the display included in the indicator while the indicator is displayed (fig. 6; ¶72, “the pop-up 76 is displayed when any position of the touch panel 16 is touched … the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”) .
With respect to Claim 8, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to reactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or higher than a predetermined illumination (¶66) while inactivating the reception function of the touch input on the display (¶66). 
With respect to Claim 12, Kobayashi teaches a method (figs. 9-16; claim 17) for operating an electronic device (fig. 1, item 10: mobile phone; ¶36), the method comprising: activating a display (fig. 1, item 14: display; ¶24) disposed on at least a part of a first surface (fig. 1, front of item 10 having items 18, 24, 26, 14, 16, 20, and 22a) of a housing (fig. 1, item 12: housing; ¶24) and an illuminance sensor (fig. 1, item 26; ¶27) in response to an occurrence of an event (fig. 9, item S1, S3, S5; ¶92-93); measuring an illumination of an area in which the electronic device is disposed using the illuminance sensor (fig. 1, item 26: illuminance sensor; fig. 10, item S33; ¶27; ¶63; ¶94-95); identifying characteristics of an input generated on the display by an external object (fig. 10, item S13; ¶63, characteristics of an input = detected touch input; ¶95); and determining whether to inactivate a reception function of a touch input on at least a partial area of the display based on the measured illumination and the characteristics of the input (fig. 10, item S13; ¶63, “while the mobile phone 10 is put in the pocket, the pop-up 76 is displayed even when any position of the touch panel 16 is touched, and the vibration notification process is performed. In other words, the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket”; ¶72, “the touch operation is not performed even when the touch operation is performed on any position other than the start key 70 and the telephone key 72”; ¶95-96).
Kobayashi does not mention an illuminance sensor disposed between the display and a second surface.
Lee teaches an electronic device (fig. 6, item 100: portable electronic device; ¶31) comprising: a housing (fig. 2, item 13; ¶24) including a first surface (fig. 2, item 14 facing item 11 and 12 = first surface; ¶24) and a second surface (fig. 2, bottom of item 13 facing item 16) facing the first surface; a display (fig. 2, items 11 and 12; ¶25) disposed on at least a part of the first surface (¶24, “On the main surface (front surface) of the housing is provided a display 14”); a proximity sensor (fig. 2, item 15: optical module comprises item 154 of fig. 9; ¶25; ¶34) disposed between the display and the second surface; an illuminance sensor (fig. 2, item 15: optical module comprises item 156 of fig. 9; ¶25; ¶34); and a processor (fig. 9, item 17; ¶34) connected to the display and the illuminance sensor operatively (fig. 9).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kobayashi, such that the illuminance sensor is disposed between the display and the second surface, as taught by Lee, so as to minimize a bezel region and provide a design alternative.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Lee as applied to claims 1 and 12 above, and further in view of Mao et al. (Pub. No.: US 2014/0220959 A1) hereinafter referred to as Mao.
With respect to Claim 2, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting proximity of an object (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket.”).
 Kobayashi and Lee combined not teach that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area.
Mao teaches an electronic device (fig. 1; ¶50; ¶60) comprising: a display (fig. 1, item 101; ¶51, “touch screen” – has a display); an illuminance sensor (fig. 1, item 103; ¶63); and a processor (¶70; ¶165); wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that a contact area between the external object and the display is equal to or larger than a predetermined area (¶61).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi and Lee, such that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area, as taught by Mao so as to avoid the effect on the user's normal use of the touch sensing unit (¶61).
Claim 13, claim 12 is incorporated, Kobayashi teaches wherein the determining of whether to inactivate the reception function of the touch input comprises: controlling the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting proximity of an object (fig. 10, items S9 and S11; ¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket.”; ¶94)
Kobayashi and Lee combined do not teach that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area.
Mao teaches an electronic device (fig. 1; ¶50; ¶60) and method (fig. 3) comprising: a display (fig. 1, item 101; ¶51, “touch screen” – has a display); an illuminance sensor (fig. 1, item 103; ¶63); and a processor (¶70; ¶165); wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that a contact area between the external object and the display is equal to or larger than a predetermined area (fig. 3, item 302 and 304; ¶61).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi and Lee, such that detecting proximity of an object includes identifying that a contact area between the external object and the display is equal to or larger than a predetermined area, as taught by Mao so as to avoid the effect on the user's normal use of the touch sensing unit (¶61).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Lee as applied to claims 1 and 12 above, and further in view of Miyazaki et al. (Pub. No.: US 2011/0267299 A1) hereinafter referred to as Miyazaki.
With respect to Claim 3, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to control the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting a touch input (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket … When the touch operation is performed on the touch panel 16 after the determination as described above, for example, a pop-up 76 as illustrated in FIG. 6 is displayed, and the vibrator 50 performs the vibration notification process” ).
Kobayashi and Lee combined do not teach that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number.
Miyazaki teaches an electronic device comprising: detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number (¶172-174).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi and Lee, such that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number, as taught by Miyazaki so as to avoid unnecessary power consumption of electricity due to inadvertent contact (¶173-174).
Claim 14, claim 12 is incorporated, Kobayashi teaches wherein the determining of whether to inactivate the reception function of the touch input comprises: controlling the display to inactivate the reception function of the touch input on the display in response to identifying that the measured illumination is equal to or lower than a predetermined illumination and detecting a touch input (¶63, “In this case, when the proximity sensor 24 detects the proximity of an object and the illumination detected by the illumination sensor 26 is smaller than a predetermined value, or, it is determined that the surrounding area of the mobile phone 10 is dark, the mobile phone 10 determines that it is put in the pocket … When the touch operation is performed on the touch panel 16 after the determination as described above, for example, a pop-up 76 as illustrated in FIG. 6 is displayed, and the vibrator 50 performs the vibration notification process” ).
 Kobayashi and Lee combined do not teach that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number.
Miyazaki teaches an electronic device and method (fig. 10) comprising: detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number (¶172-174).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi and Lee, such that detecting a touch input includes identifying that a number of contact areas between the external object and the display is equal to or larger than a predetermined number, as taught by Miyazaki so as to avoid unnecessary power consumption of electricity due to inadvertent contact (¶173-174).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Lee as applied to claims 1 and 12 above, and further in view of Kanai (Pub. No.: US 2014/0189397 A1).
Claim 4, claim 1 is incorporated, Kobayashi and Lee combined do not mention wherein the processor is further configured to: identify whether the input by the external object is received within a predetermined time, and control the display to maintain an activation state of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time.
Kanai teaches an electronic device (fig. 1, item 100; fig. 2) comprising: a display (fig. 1, item 12; ¶32); a touch panel (fig. 1, item 13; ¶32); and a processor (fig. 2, item 22; ¶33); wherein the processor is further configured to: identify whether an input by an external object is received within a predetermined time (¶37-38), and control the display to maintain an activation state of a reception function of a touch input on the display in response to identifying that the input by the external object is received after the predetermined time (¶35-37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi and Lee, wherein the processor is further configured to: identify whether the input by the external object is received within a predetermined time, and control the display to maintain an activation state of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time, as taught by Kanai so as to enable use of the device when touch input is detected within a predetermined time otherwise power saving can be achieved (¶39).
With respect to Claim 15, claim 12 is incorporated, Kobayashi and Lee combined do not mention wherein the determining of whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time; and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time.
(fig. 1, item 100; fig. 2) comprising: a display (fig. 1, item 12; ¶32); a touch panel (fig. 1, item 13; ¶32); and a processor (fig. 2, item 22; ¶33); wherein the processor executes a method (fig. 3; ¶35) comprising: determining whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time (fig. 3; ¶37-38); and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time (¶35-37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kobayashi and Lee, wherein the determining of whether to inactivate the reception function of the touch input comprises: identifying whether the input by the external object is received within a predetermined time; and controlling the display to maintain activation of the reception function of the touch input on the display in response to identifying that the input by the external object is received after the predetermined time, as taught by Kanai so as to enable use of the device when touch input is detected within a predetermined time otherwise power saving can be achieved (¶39).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Han et al. (Pub. No.: US 2017/0045918 A1) hereinafter referred to as Han.
With respect to Claim 9, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of measured illumination (¶63, “the pop-up 76 is displayed or the vibration notification process is performed upon detection of a touch operation when the proximity of an object is detected and the detected illumination is smaller than a predetermined value while the mobile phone 10 is put in, for example, the pocket. Then, such a notification is made in the state above to practically disable the touch operation and lower the risk of malfunction”; ¶66). 
Kobayashi does not teach the processor is further configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination.
Han teaches an electronic device (fig. 2; ¶56) comprising: a display (fig. 2, item 2600); an illuminance sensor (fig. 2, item 2400K); and a processor (fig. 2, item 2100); wherein the processor is configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination (¶176, a predetermined illumination = light emitted from the display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kobayashi, such that the processor is further configured to: perform adjustments of the measured illumination based on the illumination of light generated due to the activation of the display, by comparing the adjusted illumination with a predetermined illumination resulting in the processor determining whether to activate the reception function of the touch input on the display based on a result of comparing the adjusted illumination with a predetermined illumination, as taught by Han so as to remove error data generated when the display emits light (¶176). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Lee as applied to claim 1 above, and further in view of Lee et al. (Pub. No.: US 2018/0275815 A1) hereinafter as Lee2.
With respect to Claim 10, claim 1 is incorporated, Kobayashi teaches wherein the processor is further configured to: receive a user input for an area for activating the reception function of the touch input on the display based on capacitive touch input (¶43, “the touch panel 16 is a capacitive touch panel”; ¶57, receiving user input at key 70; ¶72).
Kobayashi and Lee combined do not teach the processor further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value.
Lee2 teaches an electronic device (fig. 1, item 100) comprising: a display (fig. 1, item 151); a pressure sensor (fig. 1, item 151; ¶40, “the pressure sensing unit included in the display 151 may include a pressure sensor”; ¶103, “the pressure sensor may be a capacitive electrode”); and a processor (fig. 1, item 180); wherein the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value (¶54; ¶104).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi and Lee, such that the processor is further configured to: determine whether to activate the reception function of the touch input on the display based on a result of comparing a pressure corresponding to the user input with a predetermined value, as taught by Lee2, so as to provide common touch input detection functionality. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Lee as applied to claim 1 above, and further in view of Bergsell (Pub. No.: US 2019/0034611 A1).
With respect to Claim 11, claim 1 is incorporated, Kobayashi and Lee combined do not teach the processor is further configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display, and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint.
(fig. 2, item 20; ¶41) comprising: a display (fig. 2, item 24: touchscreen; ¶41); and a processor (fig. 2, item 32; ¶41); the processor is configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display (¶47, inactivating the reception function is not executing a function step 55 of fig. 8), and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint (¶48-51).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Kobayashi and Lee, such that the processor is further configured to: receive information related to a fingerprint of a user of the electronic device while inactivating the reception function of the touch input on the display, and determine whether to activate the reception function of the touch input on the display based on a result of authenticating the information related to the fingerprint, as taught by Bergsell, so as to allow access only authorized users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONNA V Bocar/               Examiner, Art Unit 2621      

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621